Title: Cash Accounts, January 1769
From: Washington, George
To: 

 

[January 1769]



Cash


Jany 12—
To Cash won at Cards
£0.14.0



To Ditto recd of Mr B[ryan] Fairfax for a Huntg Horn
0. 6.0



To Ditto recd of Ditto on acct of Cards
0. 2.3


Contra


Jany  7—
By Charity 7/6. By Cards 7/6
0.15.0



By Chs Turner on acct of Mastr Custis
0. 5.6


10—
By 54 Gallns of Strong Beer of Mr Mercer @ 1/4
3.12.0



By 52 Do of Ale of Do 11d.
2. 7.8


12—
By Mr John Muir for his fidler the Ball on occasion of the Election
1. 0.0



By Servants 6/9
0. 6.9


21—
By Jno. Prescot Balle of his Acct
6.14.6



By Ditto mendg Jno. Custis’s Boots
0. 2.0


28—
By freight of 500 Bushels of Oats from the Plantation on the Eastn Shore
6. 5.0


